DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 4, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, and 7 of copending Application No. 16/761,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not include the viscosity and the amount of monomer, however, the specification of the copending application states the amount of monomer to be from 0.5 to 60% (0013).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, and 9 of copending Application No. 17/269,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application does not include the limitation that the monomer be a phenoxy group containing monomer.  However, claim 3 does add said limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2005/0148676) in view of Kosa et al (WO 2014/084093).
With regards to claims 1 and 5-7, Doi teaches a resin composition (abstract) that contains a urethane (meth)acrylate oligomer (abstract), a monomer comprising a phenoxy polyethylene glycol (meth)acrylate (abstract), and a photopolymerization initiator (abstract) wherein the amount of the phenoxy monomer to be 10 to 35% (0048) and the composition has a viscosity of 500 to 10000 cps (reading on 500 to 10000 mPa·s) at 25°C (0082).
Doi does not teach the addition of a hydrophobic inorganic oxide particles.
Kosa teaches a hard coat composition that contains a urethane (meth)acrylate (0006), a (meth)acrylate monomer, and metal oxide fine particles (0008).  Kosa teaches the particles to include silicone oxide, zirconium oxide, aluminum oxide, magnesium oxide, titanium oxide, or tin oxide (0047) and to have a particle size of 5 to 50 nm (0046) and to be in the amount of 30 to 500 parts per 100 parts of the urethane (meth)acrylate (0052).  Kosa teaches the motivation for adding the metal oxide fine particles to be because the presence of the filler provides an adjustable curing shrinkage rate (0052).  Doi and Kosa are analogous in the art of curable resin compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the particles of Kosa to the composition of Doi, thereby obtaining the present invention.
With regards to claim 2, Doi teaches the composition to include a (meth)acrylate that does not include a phenoxy group (0045).
With regards to claim 3, Doi teaches the composition to include phenoxyethyl acrylate (0160 table 2) which is known in the art to have a viscosity of 5 to 10 cps at 25°C (reading on 5 to 10 mPa·s).
With regards to claim 4, Doi teaches the composition to include Phenoxyethyl acrylate (table 1).
With regards to claims 8 and 9, Doi teaches the resin composition to be used for an optical element (title).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teach the composition but does not contain the particles: Shustack (US 5,908,873) and the following reference teaches the composition but the phenoxy group containing monomer is one of many compounds with no motivation for selecting: Hamakubo (US 2021/0053870).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763